In the

     United States Court of Appeals
                  For the Seventh Circuit
Nos. 12‐3769 & 13‐1378

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


BENITO SALINAS and RODOLFO
VARGAS,
                                              Defendants‐Appellants.

         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
             No. 11 CR 795 — Charles R. Norgle, Judge. 


     ARGUED APRIL 18, 2014 — DECIDED AUGUST 18, 2014


   Before BAUER, EASTERBROOK, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge. Rodolfo Vargas (“Vargas”) and Benito
Salinas  (“Salinas”)  were  convicted  of  conspiracy  to  possess
with  intent  to  distribute  marijuana  in  violation  of  21  U.S.C.
§§  841  and  846  (Count  One),  as  well  as  two  counts  each  of
using telephones in furtherance of the conspiracy in violation
of  21  U.S.C.  §  843(b)  (Counts  Two,  Three,  Four,  and  Five).
Vargas pleaded guilty to Count One, and was sentenced to 121
2                                         Nos. 12‐3769 & 13‐1378

months’  imprisonment.  Salinas  proceeded  to  trial  and  was
convicted on Counts One, Four, and Five. He was sentenced to
120 months’ imprisonment.
    Vargas now appeals his sentence, claiming that the district
court erroneously imposed a three‐level enhancement for his
role  as  a  manager  or  supervisor  of  the  conspiracy,  unduly
lengthening his sentence. Salinas appeals as well, on different
grounds. He contends that the evidence presented at trial was
insufficient to uphold his conviction and that an erroneous jury
instruction prejudiced his case. We uphold the decisions of the
district court with respect to both defendants.
                       I. BACKGROUND
    In February 2011, the Drug Enforcement Administration
(“DEA”)  began  to  investigate  Jorge  Villa  (“Villa”),  a  known
Chicago  drug  dealer.  Though  Villa  was  the  focus  of  their
investigation, the DEA also targeted Vargas, Villa’s supplier.
To further their investigation, the DEA received permission to
wiretap  19  phones  from  June  2011  to  November  2011.  Villa
owned two of the wiretapped phones.
   In the summer of 2011, Vargas served as the middleman for
three  drug  transactions  between  Villa  and  a  Mexico‐based
supplier. Vargas supplied the drugs up front to Villa without
requiring payment at the time of delivery with the understand‐
ing that Villa would pay him for the drugs after he sold them.
On  July  18,  2011,  Vargas  called  Villa  and  told  him  that  he
obtained 1,000 pounds of marijuana for him; Villa confirmed
Nos. 12‐3769 & 13‐1378                                                          3

that he would send someone to pick it up.1 Following the call,
Villa sent Armando Vega‐Medina2 (“Armando”), his courier,
to pick up the marijuana. Armando and Villa then distributed
the marijuana to customers and collected payment.
    On August 5, 2011, Vargas spoke with Villa in a series of
telephone  calls.  Vargas  said  that  his  courier,  Salinas,  would
come  to  pick  up  the  money  Villa  owed  him  for  the  1,000
pounds of marijuana that he fronted him in July. Vargas also
instructed Villa on how to package the money for transport. He
explained that the money needed to be carefully packaged a
certain way so that it would fit into hidden compartments in
Salinas’  tractor‐trailer.  He  said,  “[I]f  it  doesn’t  fit  in  the
refrigerator [unit of Salinas’ trailer] … he is going to reject it.”
Vargas then gave Salinas’ phone number to Villa and told him
to make arrangements to meet with Salinas. 
   On the morning of August 6, 2011, Vargas and Villa made
arrangements  in  a  telephone  conversation.  They  discussed
where  Salinas  would  meet  with  Villa’s  courier,  Armando.
Vargas told Villa to keep him informed of any updates. Shortly


1
   Villa was additionally indicted and charged with conspiracy to possess
with intent to distribute marijuana in violation of 21 U.S.C. §§ 841 and 846.
On July 9, 2012, he pleaded guilty. In exchange for a lighter sentence, Villa
agreed to testify at Salinas’ trial.

2
   The transcripts from Salinas’ trial conflict with appellants’ and appellee’s
briefs  regarding  Armando’s  last  name.  At  trial,  Villa  called  his  courier
“Armando  Vargas;”  DEA  agents  identified  him  as  “Armando  Vega.”
Salinas’ brief refers to the man only as “Armando,” whereas Vargas’ and
the  government’s  briefs  refer  to  him  as  “Armando  Vega‐Medina.”  To
mitigate the confusion, we will refer to him as “Armando” here.
4                                           Nos. 12‐3769 & 13‐1378

thereafter, Villa called Salinas to tell him that Armando would
call Salinas’ phone and pick him up “in about ten minutes.”
    DEA  agents  were  surveilling  Armando  at  this  time.
Armando left his residence and drove to the Rio Valley Market
where he met with  Salinas. They  left  in Armando’s  car and
drove  back  to  his  house.  Agents  observed  the  two  entering
Armando’s  residence;  about  an  hour  later,  they  were  seen
exiting the house, and Salinas was carrying a large black duffel
bag. Armando drove Salinas back to the market. Salinas carried
the black duffel bag to the rear end of his tractor‐trailer and
spent  about  thirty  minutes  inside  the  trailer  with  the  doors
closed.  Salinas  then  returned  to  the  driver’s  seat  and  drove
away.
    DEA Agent Berghofs followed Salinas’ tractor‐trailer. As
Salinas  approached  the  Illinois‐Indiana  border,  Berghofs
contacted  the  Indiana  DEA  as  well  as  Indiana  State  Police
(“ISP”)  for  assistance.  ISP  then  began  following  Salinas.  At
approximately 5:30 p.m., ISP activated its lights in Indiana and
stopped Salinas’ tractor‐trailer in New Buffalo, Michigan, just
one mile over the border.
    Michigan State Trooper Russell Bawks (“Bawks”) arrived
and asked Salinas about his travel plans. Salinas stated that he
had carried a load of broccoli from St. Louis to Illinois, and that
he was now traveling to Michigan to pick up cucumbers which
he  planned  to  transport  back  to  Texas.  Bawks  then  asked
Salinas  for  consent  to  search  his  tractor‐trailer;  Salinas  con‐
sented. Bawks told Salinas they were looking for money, and
specifically asked Salinas if he had more than $10,000 in his
tractor‐trailer.  Salinas  said  he  did  not  have  money  in  the
Nos. 12‐3769 & 13‐1378                                             5

tractor‐trailer. Inside the trailer, Bawks found a bag filled with
several tubes of caulk, a caulk gun, and a putty knife covered
in fresh caulk; he also noted that the trailer smelled of fresh
caulk. Bawks then discovered cuts in the fiberglass wall of the
trailer which were covered in fresh caulk and concealed behind
the trailer’s refrigeration unit. He asked Salinas to help him
access the compartments so that they could avoid damaging
the  trailer.  At  this  point,  Salinas  admitted  he  had  $311,000
concealed in the trailer, and helped police access two hidden
compartments  where  he  stored  the  money.  The  $311,000,
wrapped in plastic wrap and duct tape and packaged in heat‐
sealed bags, had been concealed in two freshly‐caulked lead‐
lined compartments.
    Salinas claimed the money was his, so Michigan police took
him to the station for an interview. He was read his Miranda
rights, and agreed to speak to police. He claimed the $311,000
was his life savings and that he kept the money in his trailer
because he did not trust banks. Police then seized the $311,000,
along  with  Salinas’  cell  phone  and  his  tractor‐trailer.  They
told  Salinas  that  if  he  wanted  to  get  the  money  back,  he
could submit a Notice of Claim form. Salinas posted a $5,000
bond and attempted to reclaim the seized money by submit‐
ting a Notice of Claim form. When the form asked about his
“interest  in  the  property,”  Salinas  again  claimed  that  the
money was his. 
    On August 8, 2011, Vargas phoned Villa and told him to
stop  using  his  phone  because  Salinas  had  been  stopped  by
police  and  his  phone  had  been  confiscated;  Vargas  was
concerned that the police “might’ve gotten some numbers off
of it.”
6                                              Nos. 12‐3769 & 13‐1378

   On November 7, 2011, Salinas and Vargas were arrested.
On November 9, they were indicted and charged by a grand
jury;  a  superseding  indictment  was  filed  on  November  30,
2011. On December 7, 2011, Salinas and Vargas pleaded not
guilty;  Vargas  later  changed  his  plea  to  guilty,  but  Salinas
proceeded to trial.
    A. Vargas’ Plea Deal and Sentencing
     Vargas pleaded guilty to conspiracy to possess with intent
to distribute marijuana in violation of 21 U.S.C. §§ 841 and 846
(Count  One);  the  government  dismissed  the  other  counts
against him. Vargas admitted that he was responsible for 1,723
kilograms of marijuana, which placed him at a base offense
level of 32 under U.S.S.G. §§ 2D1.1(a)(5) and (c)(4). The district
court allowed a three‐level reduction for Vargas’ acceptance
of  responsibility,  dropping  his  total  offense  level  to  29.  The
probation  officer,  however,  recommended  a  three‐level
enhancement under § 3B1.1(b) due to Vargas’ role as a mana‐
ger or supervisor in the conspiracy, since Vargas “oversaw”
the delivery of the marijuana and the proceeds, was a contact
person  for  Villa,  gave  Salinas’  phone  number  to  Villa,  and
provided  instructions  on  how  to  package  the  drug  money.
With the enhancement, Vargas’ resulting guidelines range was
121–151 months.3
   Vargas objected to the manager/supervisor enhancement
arguing that it should not be imposed since he acted only as a


3
    Without the enhancement, Vargas would have qualified for the “safety
valve”  provision,  which  would  have  dropped  his  applicable  guidelines
range to 70–87 months. 
Nos. 12‐3769 & 13‐1378                                         7

messenger and a middleman. He claims that he did not act as
a manager or supervisor because he did not exercise decision‐
making authority, recruit members, or have control over other
participants. He also pointed out that he did not set the price
of the drugs, handle the drugs or the proceeds, and received
only a small fee for his services ($25 per pound of marijuana).
    The  district  court  considered  Vargas’  objection  to  the
enhancement but overruled it. In reaching its conclusion, the
court relied on the probation officer’s recommendation in the
Presentence  Investigation  Report,  the  evidence  presented  at
Salinas’  trial  such  as  the  intercepted  phone  conversations
implicating Vargas, as well as Vargas’ recitation of facts in his
plea declaration. The court sentenced Vargas to 121 months in
prison, a four‐year term of supervised release, and a special
assessment of $100. Vargas timely appealed his sentence.
   B. Salinas’ Trial
    The  government  presented  several  witnesses  at  trial,
including DEA Special Agent Charles Baumgartner (“Baum‐
gartner”), who was qualified as an expert witness. He testified
about the methods used by drug traffickers to conceal money,
including  using  hidden  compartments  and  packaging  the
money in tape‐wrapped, heat‐sealed bundles. He also noted
that lead‐lined compartments, like the two Salinas had built in
his trailer, are often used by drug traffickers to conceal their
contents from law enforcement since X‐ray machines cannot
penetrate them. He testified that the bundles of money taken
from  Salinas’  trailer  were  consistent  with  the  way  drug
proceeds are bundled.
8                                         Nos. 12‐3769 & 13‐1378

     After  the  government  rested  its  case,  Salinas  moved  for
judgment of acquittal. He claimed that the government failed
to prove beyond a reasonable doubt that he either knew that
the conspiracy involved illegal drugs or that he deliberately
avoided learning that the money he transported was connected
to illegal drugs. In response to Salinas’ motion, the government
highlighted the evidence that would allow the jury to reason‐
ably  conclude  that  Salinas  either  knew  that  the  money  was
connected  to  illegal  drugs  or  that  he  deliberately  avoided
learning the truth about the origin of the money. The govern‐
ment pointed to the wiretapped conversation between Salinas
and Villa, Salinas’ collection and transportation of the money,
his surreptitious interactions with Armando, his efforts to con‐
ceal the uniquely‐packaged money in his trailer, and his initial
denials that he had over $10,000 in his tractor‐trailer followed
by his admission he was in fact carrying $311,000. Moreover,
even after the police discovered the hidden money, Salinas lied
that the money was actually his life savings and filed a Notice
of Claim form in an attempt to recover the money as his own.
Based on this evidence, the court concluded that a jury could
find every element of the charges beyond a reasonable doubt
and so denied Salinas’ motion for judgment of acquittal.
    Towards the end of trial, the parties agreed on a set of jury
instructions. One of the government’s proposed instructions
taken  from  the  Pattern  Criminal  Federal  Jury  Instructions
for  the  Seventh  Circuit  (1999),  commonly  referred  to  as  the
“ostrich instruction,” stated:
    When the word “knowingly” or the phrase “the defen‐
    dant knew” is used in these instructions, it means that
    the  defendant  realized  what  he  was  doing  and  was
Nos. 12‐3769 & 13‐1378                                             9

   aware  of  the  nature  of  his  conduct,  and  did  not  act
   through  ignorance,  mistake  or  accident.  Knowledge
   may be proved by a defendant’s conduct, and by all the
   facts and circumstances surrounding the case. You may
   infer knowledge from a combination of suspicion and
   indifference to the truth. If you find that a person had a
   strong suspicion that things were not what they seemed
   or that someone had withheld some important facts, yet
   shut his eyes for fear of what he would learn, you may
   conclude that he acted knowingly, as I have used that
   word.
   Salinas did not object to the use of this instruction. The jury
found Salinas guilty on all counts. Following trial, Salinas filed
a motion for a new trial, but the court denied his motion. He
now  appeals  his  sentence,  claiming  both  that  the  evidence
presented by the government at trial was insufficient to convict
him  and  that  the  ostrich  instruction  given  at  his  trial  was
prejudicial.
                        II. DISCUSSION
   Since Salinas and Vargas appeal on different grounds, we
will  discuss  each  defendant  in  turn.  We  begin  with  Vargas’
objection to the three‐level manager/supervisor enhancement
that was applied to his sentence.
   A. Vargas’ Objection to the Manager/Supervisor En‐
      hancement
   The  district  court’s  decision  to  apply  an  enhancement  is
reviewed for clear error. United States v. Johnson, 489 F.3d 794,
796 (7th Cir. 2007). We will reverse a district court’s application
10                                          Nos. 12‐3769 & 13‐1378

of an enhancement only if a review of the evidence leaves us
with “the definite and firm conviction that a mistake has been
made.” Id.
     Section  3B1.1(b)  of  the  Federal  Sentencing  Guidelines
permits  the  court  to  apply  a  three‐level  enhancement  to  a
defendant’s sentence if the district court finds that the defen‐
dant “was a manager or supervisor (but not an organizer or
leader) and the criminal activity involved five or more partici‐
pants or was otherwise extensive.” U.S.S.G. § 3B1.1(b). While
§  3B1.1  never  expressly  defines  the  terms  “manager”  or
“supervisor,” the terms “should be straightforwardly under‐
stood  as  someone  who  helps  manage  or  supervise  a  crime
scheme.”  United  States  v.  Grigsby,  692  F.3d  778,  790  (7th  Cir.
2012). The Federal Sentencing Guidelines list seven factors that
the  court  may  consider  when  deciding  whether  the  §  3B1.1
enhancement should be applied: (1) the defendant’s exercise of
decision‐making authority, (2) the nature of his participation
in the commission of the offense, (3) the defendant’s recruit‐
ment of accomplices, (4) the defendant’s right to a larger share
of  the  fruits  of  the  crime,  (5)  the  degree  of  the  defendant’s
participation  in  planning  or  organizing  the  offense,  (6)  the
nature and scope of the illegal activity, and (7) the degree of
control  and  authority  the  defendant  exercised  over  others.
U.S.S.G. § 3B1.1, commentary n.4; United States v. Vaughn, 722
F.3d 918, 935 (7th Cir. 2013). These factors, however, need not
be  given  equal  weight,  and  the  key  inquiry  is  “whether  the
defendant  exercised  some  control  over  at  least  one  other
participant.” United States v. Mustread, 42 F.3d 1097, 1104, n.3
(“[S]lavish  adherence  to  [the  factors]  is  unnecessary:  the
ultimate question is what relative role the defendant played.”).
Nos. 12‐3769 & 13‐1378                                               11

    While serving as a mere middleman in a drug distribution
chain is not enough to qualify the defendant as a manager or
supervisor,  a  defendant  may  be  considered  a  manager  or
supervisor  if  he  “tells  people  what  to  do  and  determines
whether they’ve done it,” United States v. Figueroa, 682 F.3d 694,
697  (7th  Cir.  2012),  or  exerts  “at  least  indirect  control  over
[others] … as they did what he wanted, when he wanted it and
where he wanted it done.” United States v. Richards, 198 F.3d
1029, 1034 (7th Cir. 2000).
    In Figueroa, we affirmed the district court’s imposition of a
three‐level  manager/supervisor  enhancement  to  the  defen‐
dant’s sentence even though he claimed that he was “merely
transmitting orders” and “had no discretion.” 682 F.3d at 697.
We noted that the defendant continuously supervised another
man, told him where to get drugs, where to deliver drugs, and
how to get paid. Id. at 697–98. In affirming the enhancement,
we explained that “[a] supervisor, a manager, tells people what
to do and determines whether they’ve done it” and “[t]hat was
the defendant’s job.” Id. at 697.
    Similarly, in United States v. Ortiz, 463 Fed. Appx. 580, 581
(7th Cir. 2011), we affirmed the district court’s imposition of a
§ 3B1.1(b) enhancement based on the defendant’s role in a drug
conspiracy. The defendant recruited another man to participate
in the  conspiracy,  exercised  control over  him  by giving him
directions and a vehicle containing hidden compartments to
transport drugs, and compensated him for his participation. Id.
In light of the defendant’s “relative responsibility and control
over other participants,” we found that the district court was
“amply justified” in imposing a manager/supervisor enhance‐
ment. Id.; see also United States v. Hicks, 418 Fed. Appx. 534, 536
12                                         Nos. 12‐3769 & 13‐1378

(7th Cir. 2011) (upholding the district court’s application of a
§ 3B1.1(b) enhancement to the defendant’s sentence when he
“had  both  relative  responsibility  and  control  over  other
coconspirators”). 
    Here,  Vargas  had  both  relative  responsibility  in  telling
others  what  to  do  and  exerted  at  least  indirect  control  over
them.  Vargas  arranged  the  marijuana  delivery  to  Villa,  put
Villa in contact with Salinas so that the drug proceeds could
make their way back to Mexico, and instructed Villa how to
package  the  drug  money  so  that  it  would  fit  in  the  hidden
compartments in Salinas’ trailer. After Salinas was stopped and
arrested,  Vargas  called  Villa  to  explain  what  had  happened
and cautioned Villa to stop using his phone so that he would
not be  apprehended as well. Though Vargas downplays  his
role in the conspiracy, his activities more than suffice to qualify
him as a manager or supervisor. Therefore, the district court
was well within its discretion to impose the manager/ supervi‐
sor enhancement. 
     B. Salinas’ Sufficiency of the Evidence Challenge
    Salinas argues that the district court erred when it failed to
grant  his  motion  for  judgment  of  acquittal  as  well  as  his
motion  for  a  new  trial.  He  contends  that  the  evidence  pre‐
sented by the government at trial was insufficient to demon‐
strate  that either he knew that  the money was connected to
illegal drugs or that he was willfully blind to that fact.
    In  a  sufficiency  of  the  evidence  challenge,  we  view  the
evidence in the light most favorable to the prosecution and ask
whether any rational trier of fact could have found the essen‐
tial elements of the crime beyond a reasonable doubt. Jackson
Nos. 12‐3769 & 13‐1378                                                13

v.  Virginia,  443  U.S.  307,  319  (1979).  We  will  uphold  a  jury’s
verdict  unless  “the  record  is  devoid  of  the  evidence  from
which a reasonable jury could find guilt beyond a reasonable
doubt.” United States v. Mire, 725 F.3d 665, 678 (7th Cir. 2013)
(quoting United States v. Stevenson, 680 F.3d 854, 856 (7th Cir.
2012)).
    To convict a defendant of conspiracy under §§ 841 and 846,
the government must prove the existence of a conspiracy to
possess with intent to distribute a controlled substance, and
that the defendant knowingly or intentionally became part of
the  agreement.  Mire,  725  F.3d  at  679.  The  government  must
put forth “substantial evidence that the defendant knew of the
illegal objective of the conspiracy and agreed to participate.”
United States v. Thornton, 197 F.3d 241, 254 (7th Cir. 1999). The
defendant must also know that the substance in question is a
controlled substance. United States v. Turcotte, 405 F.3d 515, 525
(7th Cir. 2005). “A jury may consider evidence of the activities
surrounding  a  defendant  in  determining  the  defendant’s
knowledge of the conspiracy.” Thornton, 197 F.3d at 254. 
    The defendant’s knowledge can be proven directly or by
demonstrating  that  the  defendant  deliberately  avoided
learning about the drugs. United States v. Fluker, 698 F.3d 988,
1000 (7th Cir. 2012). “[A] defendant may not escape criminal
liability simply by pleading ignorance ‘if he knows or strongly
suspects he is involved in criminal dealings but deliberately
avoids learning more exact information about the nature and
extent of those dealings.’” Id. (quoting United States v. Garcia,
580 F.3d 528, 536 (7th Cir. 2009)). The main question is “what
the  defendant  knew  and  whether  that  knowledge  raises  a
reasonable inference that [he] remained deliberately ignorant
14                                        Nos. 12‐3769 & 13‐1378

of  facts  constituting  criminal  knowledge.”  United  States  v.
Ramirez, 574 F.3d 869, 877 (7th Cir. 2009). “The circumstances
surrounding  the  defendant  may  be  sufficient  to  infer  that,
given  what  the  defendant  knew,  he  must  have  forced  his
suspicions  aside  and  deliberately  avoided  confirming  for
himself that he was engaged in criminal activity.” United States
v. Carani, 492 F.3d 867, 873 (7th Cir. 2007).
    Salinas admits that he knew he was transporting $311,000
in hidden compartments in his trailer from Chicago to Texas,
and does not contest the fact that the money found in his trailer
came from drug sales. His only argument is that the govern‐
ment failed to meet its burden of proving that he knew that the
money came from the sale of controlled substances or that he
deliberately avoided finding out it was so connected.
    Despite  his  assertions,  the  jury  could  have  easily  deter‐
mined, based on Salinas’ actions and the surrounding circum‐
stances, that he either knew the money was linked to illegal
drugs or deliberately looked the other way. Salinas spoke to
Villa,  a  known  drug  trafficker,  and  arranged  to  pick  up
$311,000  from  Villa’s  courier,  Armando.  Despite  the  large
amount of money, Salinas never asked where the money came
from.  In  addition,  Salinas  had  specially‐designed  two  lead‐
lined compartments built into his trailer in order to transport
the  money, which was concealed from view  and difficult to
access.  At  trial,  the  jury  heard  testimony  from  the  govern‐
ment’s drug trafficking expert, Baumgartner, that lead‐lined
compartments, like the ones Salinas had built in his trailer, are
often used by drug traffickers to conceal their contents from
law enforcement. Salinas also knew the money would only fit
in the hidden compartments if it was packaged a certain way,
Nos. 12‐3769 & 13‐1378                                               15

so he went to Armando’s home to inspect the way the money
had been packaged to ensure that it would fit. 
    When Salinas was stopped by police, he consistently lied to
them about the money he was transporting. Initially, he told
Bawks that he did not have over $10,000 in his tractor‐trailer.
Only  after  police  searched  his  trailer  and  discovered  the
hidden compartments did Salinas change his story and admit
that he had $311,000 stashed in his trailer. At this point, Salinas
lied again, telling Bawks that the money was his life savings
even though he had received the money from Armando just
hours before. Salinas then attempted to continue the charade
by protesting the seizure of the $311,000, filing a false Notice of
Claim form, and asserting once again that the money belonged
to him. These facts provided more than ample grounds for the
jury to conclude that Salinas either knew that the $311,000 was
linked to illegal drugs or that he just simply chose not to know.
   C. Salinas’ Objections to the Ostrich Instruction
        i. The District Court’s Decision to Give the Ostrich
           Instruction
    Salinas also contends that the district court committed plain
error  when  it  gave  the  ostrich  instruction  at  his  trial.  The
ostrich instruction should be given only where the defendant
claims to lack guilty knowledge and the government presents
evidence from which a jury could conclude that the defendant
deliberately  avoided  learning  the  truth.  Fluker,  698  F.3d  at
1000–01. Here, Salinas claims he did not know that the money
in  his  tractor‐trailer  was  linked  to  illegal  drugs,  so  we  need
only determine whether the government presented sufficient
evidence  from  which  the  jury  could  have  concluded  that
16                                        Nos. 12‐3769 & 13‐1378

Salinas  deliberately  avoided  learning  the  truth  about  the
money.
    Salinas never objected to the ostrich instruction at trial, so
we review the court’s decision to give the instruction for plain
error. United States v. Colvin, 353 F.3d 569, 577 (7th Cir. 2003).
To  prevail  under  this  standard,  Salinas  must  prove  that  the
district  court’s  decision  to  give  the  ostrich  instruction
improperly influenced the jury’s verdict. United States v. Olano,
507 U.S. 725, 735 (1993). 
    Though Salinas admits that he spoke with Villa, met with
Armando, and agreed to transport the $311,000, he contends
that he simply followed instructions on how to transport the
cash  and  had  no  knowledge  that  the  money  stemmed  from
drug activity. His actions, however, indicate otherwise—that
either he knew the money came from drug sales or deliberately
avoided  learning  the  truth.  The  government  presented  evi‐
dence at trial demonstrating that Salinas had reason to ques‐
tion the origin of the money he was transporting. Salinas was
contacted by Villa, a known drug trafficker, to arrange for the
transportation and delivery of a large sum of money. Without
asking Villa any questions about where the money came from,
Salinas  agreed  to  meet  with  Armando,  a  complete  stranger,
and to go to his house. There, Salinas carefully inspected the
money, which had been heat‐sealed and specially packaged.
Salinas still asked no questions. Furthermore, Salinas had two
special  lead‐lined  compartments  built  inside  his  trailer.  He
planned to transport the money in these compartments, and
would not accept the money from Armando unless it would fit
inside. When Salinas was stopped by law enforcement, he lied
about transporting the money; when the hidden compartments
Nos. 12‐3769 & 13‐1378                                                 17

in  his  trailer  were  discovered,  he  admitted  he  was  carrying
$311,000, but then lied to the police again, claiming that the
money was his life savings. Based on these facts, a jury could
have reasonably concluded that Salinas either knew the money
was  linked  to  illegal  drugs  or  strongly  suspected  that  the
money  came  from  illegal  drug  activity,  but  failed  to  ask
questions simply because he did not want to know. We find
that  it  was  not  plain  error  for  the  district  court  to  give  the
ostrich instruction.
        ii. Salinas’ Objection to the Language of the Ostrich
            Instruction
    Salinas also argues that the language of the ostrich instruc‐
tion was improper, and allowed the jury to convict him of mere
negligence.
   The  ostrich  instruction  given  at  Salinas’  trial  was  the
Pattern Criminal Jury Instruction for the Seventh Circuit at the
time. It states:
    When the word “knowingly” or the phrase “the defen‐
    dant knew” is used in these instructions, it means that
    the  defendant  realized  what  he  was  doing  and  was
    aware  of  the  nature  of  his  conduct,  and  did  not  act
    through  ignorance,  mistake  or  accident.  Knowledge
    may be proved by a defendant’s conduct, and by all the
    facts and circumstances surrounding the case. You may
    infer knowledge from a combination of suspicion and
    indifference to the truth. If you find that a person had a
    strong suspicion that things were not what they seemed
    or that someone had withheld some important facts, yet
    shut his eyes for fear of what he would learn, you may
18                                          Nos. 12‐3769 & 13‐1378

     conclude that he acted knowingly, as I have used that
     word.
    We  will  reverse  a  district  court’s  decision  to  give  a  jury
instruction “only if it appears both that the jury was misled
and  that  the  instructions  prejudiced  the  defendant.”  United
States v. Dickerson, 705 F.3d 683, 688 (7th Cir. 2013) (quoting
United States v. Curry, 538 F.3d 718, 731 (7th Cir. 2008)). 
   Even though the ostrich instruction given at Salinas’ trial
did  not  specifically  state  that  the  defendant  could  not  be
convicted for “mere negligence,” it made it clear to the jury
that the defendant needed to “realiz[e] what he was doing and
[be] aware of the nature of his conduct, and … not act through
ignorance,  mistake  or  accident.”  The  instruction  required
the  jury  to  find  that  Salinas  acted  “knowingly,”  consciously
“shut[ting] his eyes for fear of what he would learn,” so we
find no error.
    Salinas further argues that we should find the instruction
erroneous  because  the  Committee  on  Federal  Criminal  Jury
Instructions  of  the  Seventh  Circuit  substantially  revised  the
ostrich instruction several months after his trial. The Commit‐
tee Comment after Section 4.10 reads:
     [The] “ostrich” instruction[] will not be appropriate in
     every  case  in  which  knowledge  is  an  issue.  Such  an
     instruction  is  appropriate  “where  (1)  the  defendant
     claims a lack of guilty knowledge, and (2) the govern‐
     ment  has  presented  evidence  sufficient  for  a  jury  to
     conclude  that  the  defendant  deliberately  avoided
     learning the truth.” Carani, 492 F.3d at 873 (citing United
     States v. Carrillo, 435 F.3d 767, 780 (7th Cir. 2006)). 
Nos. 12‐3769 & 13‐1378                                                 19

    Deliberate avoidance is more than mere negligence; “the
defendant must have ‘deliberately avoided acquiring knowl‐
edge of the crime being committed by cutting off his curiosity
through an effort of the will.’” Id. at 873 (quoting United States
v. Leahy, 464 F.3d 773, 796 (7th Cir. 2006)). “[E]vidence merely
supporting a finding of negligence—that a reasonable person
would  have  been  strongly  suspicious,  or  that  a  defendant
should  have  been  aware  of  criminal  knowledge—does  not
support an inference that a particular defendant was deliber‐
ately ignorant.” Carrillo, 435 F.3d at 781 (citing United States v.
Stone,  987  F.2d  469,  472  (7th  Cir.  1993)  (explaining  that  it  is
improper to use an ostrich instruction “to convict [a defendant]
on the basis of what [he] should have known”)).
    Though the Committee on Federal Criminal Jury Instruc‐
tions of the Seventh Circuit revised the prior pattern criminal
jury instruction to include an express statement that deliberate
avoidance needs to be more than mere negligence, this does
not mean that the prior pattern criminal jury instruction was
an  incorrect  statement  of  the  law.  Though  it  used  different
language  than  the  current  instruction,  the  instruction  made
clear that Salinas needed to “realiz[e] what he was doing and
[be] aware of the nature of his conduct, and … not act through
ignorance,  mistake  or  accident.”  The  instruction  “fairly  and
accurately summarized the law,” United States v. Jefferson, 334
F.3d 670, 672 (7th Cir. 2003), so we find no error.
   Finally, Salinas cites the Supreme Court’s decision in Global‐
Tech Appliances, Inc. v. SEB S.A., 131 S. Ct. 2060 (2011), a civil
case  that  narrowed  the  definition  of  “willful  blindness,”
explaining that “a willfully blind defendant is one who takes
deliberate  actions  to  avoid  confirming  a  high  probability  of
20                                           Nos. 12‐3769 & 13‐1378

wrongdoing  and  who  can  almost  be  said  to  have  actually
known the critical facts.” Id. at 2070–71. He now urges us to
apply that definition to Salinas’ case. While several of our sister
circuits have mentioned incorporating Global‐Tech’s definition
into  their  criminal  jury  instructions  for  knowledge  (see,  e.g., 
United  States  v.  Brooks,  681  F.3d  678,  702  n.19  (5th  Cir.  2012)
(“although Global‐Tech was a civil case, the standard seems to
apply equally in criminal deliberate ignorance cases”); United
States v. Ferguson, 676 F.3d 260, 278 n.16 (2d Cir. 2011) (“[T]he
Supreme  Court  appears  to  now  prefer  the  appellation  of
‘willful  blindness’  …  which  uses  ‘conscious  avoidance’”);
United States v. Butler, 646 F.3d 1038, 1041 (8th Cir. 2011) (citing
Global‐Tech in defining willful blindness), we have yet to do so.
And even if we were to do so, the result in Salinas’ case would
be  the  same.  The  government  presented  sufficient  evidence
supporting a finding that Salinas either knew that the money
he  transported  was  linked  to  illegal  drugs  or  deliberately
avoided such knowledge, so any error related to the ostrich
instruction given at Salinas’ trial would have been harmless.
                        III. CONCLUSION
    For the foregoing reasons, we AFFIRM the decision of the
district court.